REASONS FOR ALLOWANCE

Status of Application, Amendments and/or Claims
The present application is being examined under the pre-AIA  first to invent provisions. The reply after final filed on 12/21/21 has been entered in full. A terminal disclaimer and a new claim listing have been submitted; no claim amendments are indicated. Claims 1, 3-17, 20 and 22 are pending. 

Withdrawn Objections and/or Rejections
The rejections of claims 1, 3-17, 20 and 22 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over (1) claims 1-14 of U.S. Patent 8,980,894; (2) claims 1-15 of U.S. Patent 10,117,869; and (3) claims 1-17 of U.S. Patent 10,537,588, are withdrawn in view of the terminal disclaimer naming each of the referenced patents filed by Applicants on 12/21/21 and approved by the USPTO.

Rejoinder of Non-Elected Species
	The claims are directed to a method allowable with respect to the elected species. As such, the election of species requirement is hereby withdrawn, and the previously non-elected species are hereby rejoined and fully examined.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All rejections of claims 1, 3-17, 20 and 22 set forth previously have been withdrawn as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1, 3-17, 20 and 22 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646